Finch, J.
(concurring). . I concur in the affirmance of the order so far as appealed from upon the ground that the plaintiff sues upon the promissory note and not upon the decree. If the suit had been upon the latter, the Constitution of the United States (Art. 4, § 1) would preclude this defense against this judgment duly entered upon personal service in a court of record in the State of Idaho. (Schley v. Andrews, 225 N. Y. 110; 32 L. R. A. [N. S. 1911], p. 939; 34 C. J. pp. 1153, 1154, § 1633 et seq.)